IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1539
                               Filed March 8, 2017


IN RE DETENTION OF
KEITH ADAMS,
      Respondent-Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel,

Judge.



      Respondent appeals his civil commitment as a sexually violent predator.

AFFIRMED.



      Jason A. Dunn, Assistant Public Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee State.



      Heard by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Respondent Keith Adams has been convicted of indecent exposure

eleven times.   Six of his eleven victims were between the ages of nine and

thirteen. In 2014, the State initiated civil commitment proceedings pursuant to

Iowa Code Chapter 229A (2014). A jury found Adams to be a sexually violent

predator (SVP) within the meaning of the code, and the district court issued an

order of commitment. Adams raises three challenges to his commitment in this

appeal.

                                          I.

       Adams contends the district court should have granted his motion for

mistrial made after the State’s expert witness, Dr. Anna Salter, purportedly

testified regarding the civil-commitment-screening process in violation of In re

Detention of Stenzel, 827 N.W.2d 690, 708 (Iowa 2013).                 “A mistrial is

appropriate when an impartial verdict cannot be reached or the verdict would

have to be reversed on appeal due to an obvious procedural error in the trial.”

State v. Newell, 710 N.W.2d 6, 32 (Iowa 2006) (quotations marks and citation

omitted). The refusal to grant a mistrial is reviewed for an abuse of discretion.

See State v. Gathercole, 877 N.W.2d 421, 427 (Iowa 2016).              “An abuse of

discretion appears only when it was ‘exercised on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.’” State v. Anderson, 448 N.W.2d

32, 33 (Iowa 1989) (quoting State v. Ruble, 372 N.W.2d 216, 218 (Iowa 1985)).

This court grants the district court “broad discretion in determining whether to

grant a mistrial” in “recognition of the trial court’s better position to appraise the
                                          3

situation in the context of the full trial.” Eldridge v. Casey’s Gen. Stores, Inc., 533

N.W.2d 569, 571 (Iowa Ct. App. 1995).

       In Stenzel, the State’s expert witness testified in great detail regarding the

rigorous commitment screening process. See Stenzel, 827 N.W.2d at 694–95,

704.   The expert testified a review committee, a multidisciplinary team, the

attorney general’s office, and then a psychological expert each reviews the file

before a determination is made to seek commitment pursuant to chapter 229A.

See id. at 704. The clear import of the expert’s testimony was any case that

actually went to trial involved an offender determined to be an SVP on multiple

occasions by multiple people and the jury should reach the same conclusion.

See id. The prosecutor emphasized this point during closing argument. See id.

at 705 (“The State’s counsel argued to the jury that there is ‘a screening process

that goes into this and it’s pretty sensitive and not many people meet the criteria

as a sexually violent predator.’ After recapping that screening process, counsel

concluded, ‘In this case, at every step of the way, Mr. Stenzel has been

considered to meet criteria for SVP, but what’s really—what’s important is what

do you think?’”). The Stenzel court concluded the expert’s testimony should not

have been allowed. See id. at 705–06. The court stated, “[i]ntroducing evidence

that a lengthy selection process, including representatives inside and outside the

department of corrections, picked out Stenzel to be one of the few candidates for

SVP status presents a ‘real danger the jury will be unfairly influenced’ by a

purportedly unbiased ‘imprimatur.’”     Id. at 707 (citation omitted). The risk of

undue prejudice was great because the jury had a natural tendency to look to

authority figures to guide them toward a decision and because the State
                                         4

highlighted the expert’s testimony. See id. The court held, “the introduction of

such unfairly prejudicial information to the jury requires a new trial.” Id. at 708.

In Stenzel, a limiting instruction was not enough because “the State clearly

sought to drive home the point that Stenzel was one of a few sex offenders that

the State had selected,” by soliciting the testimony then emphasizing it in its

closing argument. Id.

       Here, Adams successfully moved in limine to preclude Dr. Salter from

testifying regarding the commitment screening process. Adams contends the

State nonetheless elicited testimony regarding the same. On direct examination,

the prosecutor asked Dr. Salter whether there “[a]re . . . cases that [Salter has]

evaluated and found that a person does not meet Iowa’s criteria for civil

commitment.”    Adams objected, contending this question was “close to the

edge,” but the court overruled the objection.       Salter then answered, “Yes.    I

actually say no more than I say,” but was then cut off by Adam’s renewed

objection, which the court sustained.        The district court ordered the jury to

disregard the statement. The following exchange then occurred:

              Q: In the cases that you say no, you don’t then testify correct? A:
       Right, so I don’t then testify. There’s no trial –
              Q: All right. A: -- if I say no, typically.

Adams’ counsel again interjected and moved for mistrial, arguing this testimony

violated Stenzel and the motion in limine. The court disagreed and denied the

motion.

       The district court did not abuse its discretion in denying the motion for

mistrial.   As is apparent from the quoted testimony, this case is readily

distinguishable from Stenzel. The challenged testimony in this case is different in
                                         5

kind from the challenged testimony in Stenzel. Here, Dr. Salter did not discuss at

all the civil commitment screening process. See id. at 704. Dr. Salter did not

discuss whether or how the screening process influenced her own conclusions.

See id. She did not put an imprimatur on the prior determinations made before

trial. See id. at 707. In addition, unlike the testimony in Stenzel, Dr. Salter’s

testimony had independent relevance. Dr. Salter first testified she concludes

more often than not that an offender does not meet the criteria for classification

as an SVP. The testimony goes towards Dr. Salter’s objectivity. The testimony

prebuts any contention Dr. Salter is a hired gun willing to testify to anything the

State asks. Similarly, the second challenged piece of testimony—that Dr. Salter

does not testify in cases where she has concluded the offender does not meet

the criteria for classification as a sexually violent predator—also establishes

credibility. It also is unsurprising. The State would not call an expert witness

who does not support the State’s case.

       Even if Dr. Salter’s testimony could somehow be construed to be improper

in light of Stenzel, Adams was not entitled to any relief. There was no prejudice

here. Dr. Salter’s testimony is different in degree from the expert’s testimony in

Stenzel. See id. at 704–08. Dr. Salter did not testify about the lengthy screening

and review process that occurred prior to trial. She did not highlight the expertise

of the persons involved in the screening process. Further, unlike in Stenzel, the

State did not highlight Dr. Salter’s testimony or in any other way seek to “drive

home the point” with the jury. Id. at 708. Her statements did not rob the jury of

the ability or duty to independently evaluate the evidence presented and fairly
                                         6


decide whether Adams was an SVP under the law, as was the court’s concern in

Stenzel. See id. at 706–08.

       It was not unreasonable for the district court to determine neither of

Salter’s statements was so prejudicial as to warrant a mistrial. Therefore, the

district court did not abuse its discretion when it denied Adams’ motion for

mistrial.

                                         II.

       Adams argues the district court abused its discretion in denying another

motion for mistrial. On direct examination, Dr. Salter testified she had diagnosed

Adams as having exhibitionist disorder, pedophilia, and other personality

disorder, all of which are identified disorders in the Diagnostic and Statistical

Manual of Mental Disorders (DSM-V). Dr. Salter testified she diagnosed Adams

as having other personality disorder rather than anti-social personality disorder

because she was unable to determine whether Adams had demonstrated

conduct disorder prior to the age of fifteen—a necessary criterion for the

diagnosis of anti-social personality disorder—due to her lack of access to Adams’

juvenile records.    Dr. Salter testified Adams did demonstrate predominant

features of anti-social personality disorder, however. She testified Adams met

six of the criteria associated with anti-social personality disorder: (1) “failure to

conform to social norms with respect to lawful behaviors as indicated by

repeatedly performing acts that are grounds for arrest”; (2) “impulsivity or failure

to plan ahead”; (3) “irritability and aggressiveness as indicated by repeated

physical fights or assaults”; (4) “[r]eckless disregard for the safety of self or

others”; (5) lack of remorse; and (6) deceitfulness. Only three criterion need be
                                           7


satisfied to support the diagnosis. Dr. Salter’s original report had not disclosed

any opinion regarding the criterion for deceitfulness. Dr. Salter testified she had

updated her opinion regarding deceitfulness between the time of her report and

the time of trial based on new information received from Adams’ therapist. It is

admitted the State failed to disclose the change in Dr. Salter’s report or expected

testimony prior to trial.

       Adams objected to Dr. Salter’s testimony regarding the deceitfulness

criterion and moved for mistrial based on the State’s failure to update Dr. Salter’s

report and disclose the change prior to trial. The district court denied the motion

for mistrial but excluded evidence of deceitfulness and instructed the jury to

disregard Salter’s statements regarding that criterion.            Adams contends the

denial of his motion for mistrial constitutes prejudicial error.

       We conclude Adams waived argument on this point.                Adams cites no

authority in support of his argument. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure

to cite authority in support of an issue may be deemed waiver of that issue.”).

More important, Adams merely sets forth a recitation of the relevant procedural

facts without actually making an argument. This is insufficient to raise an issue

for appellate review. See Baker v. City of Iowa City, 750 N.W.2d 93, 103 (Iowa

2008) (holding a plaintiff waived its argument by failing to support its conclusory

contentions with any legal authority); State v. Streit, 80 N.W.2d 318, 319 (Iowa

1957) (refusing to review an assignment of error where “not one citation of

authority is given [to the court] upon which defendant bases his propositions of

error. This is inexcusable”); In re Det. of West, No. 11-1545, 2013 WL 988815,

at *3 (Iowa Ct. App. Mar. 13, 2013) (“We do not consider conclusory statements
                                          8

not supported by legal argument.”); see also United States v. Dunkel, 927 F.2d

955, 956 (7th Cir. 1991) (per curiam) (“Judges are not like pigs, hunting for

truffles buried in briefs.”); State v. Piper, 663 N.W.2d 894, 913–14 (Iowa 2003)

(holding the defendant waived his claims where the issues were presented to the

court on appeal as one-sentence conclusions lacking any analysis), overruled on

other grounds by State v. Hanes, 790 N.W.2d 545, 551 (Iowa 2010); McCleeary

v. Wirtz, 222 N.W.2d 409, 417 (Iowa 1974) (holding “subject [would] not be

considered” where the plaintiff engaged only in a “random discussion of their trial

difficulty” and failed to assign an issue, advance an argument, or cite authority “in

support of the speculative position taken”).

                                         III.

       Adams contends there was insufficient evidence in support of the jury’s

verdict. Our review is for the correction of errors at law. See Easton v. Howard,

751 N.W.2d 1, 5 (Iowa 2008). We will affirm where the verdict is supported by

substantial evidence. See In re Det. of Altman, 723 N.W.2d 181, 184 (Iowa

2006). Substantial evidence exists “when a reasonable mind would accept it as

adequate to reach a conclusion.” Johnson v. Dodgen, 451 N.W.2d 168, 171

(Iowa 1990). The court views “the evidence in the light most favorable to the

nonmoving party and take[s] into consideration all reasonable inferences that

could be fairly made by the jury.” Easton, 751 N.W.2d at 5.

       The State was required to prove Adams was an SVP. See Iowa Code §

229A.7(5)(a) (“At trial, the court or jury shall determine whether, beyond a

reasonable doubt, the respondent is a sexually violent predator.”). An SVP is

defined as “a person who has been convicted of or charged with a sexually
                                         9


violent offense and who suffers from a mental abnormality which makes the

person likely to engage in predatory acts constituting sexually violent offenses, if

not confined in a secured facility.”      Iowa Code § 229A.2(12).         A mental

abnormality here means “a congenital or acquired condition affecting the

emotional or volitional capacity of a person and predisposing that person to

commit sexually violent offenses to a degree which would constitute a menace to

the health and safety of others.”     Iowa Code § 229A.2(6); see In re Det. of

Barnes, 658 N.W.2d 98, 101 (Iowa 2003) (clarifying mental abnormality requires

“a showing of a serious difficulty controlling behavior”); State v. Shannon S., 980

N.E.2d 510, 513–14 (N.Y. 2012) (holding proving mental abnormality does not

“require that a diagnosis be limited to mental disorders enumerated within the

DSM” to meet the statutory requirement). Under section 229A.2(5), a respondent

is considered “likely to engage in predatory acts of sexual violence” when “the

person more likely than not will engage in acts of a sexually violent nature.”

       Dr. Salter opined Adams was an SVP within the meaning of the statute.

Dr. Salter testified Adams suffered from several mental abnormalities:

exhibitionist disorder, pedophilia, and other personality disorder. She testified

these disorders would make him likely to reoffend. In reaching that conclusion,

Dr. Salter relied in part on actuarial models, including the Static 99-R and 2002-

R. The Static 99-R revealed an offender with Adams’ profile would have a 42.8%

chance of being caught reoffending in the first ten years after release. The 2002-

R revealed an offender with Adams’ profile had a 41.2% chance of being caught

reoffending within the first five years after release. Dr. Salter also relied upon

dynamic factors, including treatment options available to Adams and his progress
                                        10


through therapy. Dr. Salter opined Adams was in denial and lacked an adequate

plan to prevent reoffending. In sum, the actuarial data when combined with the

exacerbating dynamic factors supported Dr. Salter’s conclusion Adams would

more likely than not engage in acts of a sexually violent nature upon release.

      Adams contends the verdict is not supported by substantial evidence as a

matter of law because the actuarial models did not establish he would be more

likely than not to reoffend because the models did not show a greater-than-fifty-

percent likelihood he would reoffend.     But Adams’ contention disregards the

nature of the tests. Dr. Salter testified the actuarial models predicted only the

likelihood Adams would be caught and not the likelihood of reoffending. The

likelihood an offender would be caught reoffending is less than the likelihood of

reoffending, standing alone. See In re Det. of Shearer, No. No. 05-0048, 2006

WL 130705, at *4 (Iowa Ct. App. Jan. 19, 2006) (finding the district court did not

abuse its discretion in finding there was sufficient evidence where the individual

being committed was determined to have a less than fifty percent chance of

being caught reoffending under the actuarial models but the State’s expert

testified the actuarial models “underestimate the likelihood of re-offense because

they are based only on convictions and there are more sex offenses than there

are convictions”). Adams’ argument regarding the actuarial model also ignores

the dynamic factors Dr. Salter considered in developing her opinion.

      Adams also contends Dr. Salter’s opinion was not reliable because she

failed to consider Adams’ physical health. In 2010, Adams was diagnosed with

lung and brain cancer.     He underwent treatment and his cancer went into

remission. Adams presented medical testimony at trial that his cancer would
                                            11


likely return and he was unlikely to live more than five years. In Adams’ view, Dr.

Salter’s actuarial models are inapplicable to him because his life expectancy is

less than the time period modeled. Dr. Salter was aware of Adams’ condition

and took the same into account, stating dynamic factors she considered included

whether the individual would live or not.

       Adams’ argument is also unpersuasive for an additional reason.             The

testimony shows Adams’ medical condition was a contributing factor to Adams

reoffending. Adams testified he began reoffending because he was depressed

about his cancer and because his treatment and medication affected his mood,

judgment, and decision-making skills.        Adams’ medical expert was unable to

opine, one way or another, whether the effects of Adams’ medication were

permanent. Adams does not know if the treatment and medication he would

receive in the future would have the same or similar side effects. From this

testimony, one can infer Adams’ medical condition is actually an exacerbating

factor rather than a mitigating factor.

       In the end, the opinions of competing expert witnesses were presented to

the jury. When dealing with expert witnesses, jurors are allowed to believe or

disbelieve any or all of an expert witness’s testimony. See Burton v. Theobold,

216 N.W.2d 299, 301 (Iowa 1974). When viewed in the light most favorable to

the jury’s verdict, there was substantial evidence in support of the jury’s verdict.

                                          IV.

       We affirm the judgment of the district court.

       AFFIRMED.